IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00199-CV

           IN THE MATTER OF THE MARRIAGE OF
     LINWOOD DEAN DURHAM AND AMANDA SUE DURHAM



                            From the 87th District Court
                                Leon County, Texas
                             Trial Court No. 18-0324CV


                          MEMORANDUM OPINION


      Linwood Durham appeals from a judgment of divorce from his wife, Amanda. In

two issues, Linwood complains that the trial court abused its discretion by failing to

divide the marital estate on a just and right basis and by denying his motion for new trial

because he met all of the elements of the test set forth in Craddock v. Sunshine Bus Lines,

Inc., 134 Tex. 388, 133 S.W.2d 124 (Tex. 1939). Amanda complains that we do not have

jurisdiction over this appeal because the notice of appeal was not timely filed. Because

we find that we have jurisdiction over the appeal and that the trial court abused its

discretion in the division of the marital estate, we reverse the judgment in part and

remand for a new trial on the property and liability division issues only.
       Amanda filed for divorce in September of 2018 and Linwood was properly served

with citation in October of 2018. Linwood failed to file an answer. The trial court entered

a no-answer default judgment granting the divorce and dividing the marital estate on

February 7, 2019. Linwood did not receive notice that the final judgment had been signed.

On April 8, 2019, Linwood filed an amended sworn motion for extension of time pursuant

to Rule 306a of the Rules of Civil Procedure contending that although he was told that

the divorce had been granted on March 17, 2019, he did not receive actual notice of the

signing of the trial court's judgment until March 18, 2019. The trial court conducted a

hearing on Linwood’s Rule 306a motion on April 16, 2019 and granted the motion. The

trial court signed a written order that contained a finding that Linwood received actual

notice on March 18, 2019 of the signing of the judgment and extended the deadlines to

file a motion for new trial and notice of appeal to run from March 18, 2019. On April 17,

2019, Linwood filed a motion for new trial. The motion for new trial was overruled by

operation of law because no written order was signed overruling the motion,

notwithstanding that the trial court had orally denied the motion after a hearing.

Linwood filed a notice of appeal on June 13, 2019.

JURISDICTION

       Amanda argues as a preliminary matter, that this Court does not have jurisdiction

over this appeal because the evidence established that Linwood received notice of the

judgment on March 17, 2019. If that is the proper test, then the motion for new trial would


In the Matter of the Marriage of Durham and Durham                                   Page 2
have been due on April 16, 2019 and thus, because it was filed on April 17, 2019, the

motion would not have been timely filed. If the motion for new trial was not timely, then

the notice of appeal was also untimely because the filing of the motion for new trial would

not extend the deadline to file a notice of appeal. See TEX. R. APP. P. 26.1(a)(1) (deadline

to file notice of appeal extended to 90 days if timely motion for new trial filed).

       Linwood argues that Amanda should not be allowed to complain about the date

the trial court put in the order that granted the extension of time pursuant to Rule 306a

because she did not file a notice of appeal. However, the order is not an appealable

judgment and therefore, filing a notice of appeal from that order would have been

improper because Amanda is not seeking a more favorable judgment than the final

judgment that is the subject of this appeal. See Ward v. Parham, 198 S.W.3d 861, 863 (Tex.

App.—Texarkana 2006, no pet.). Even if that were not the case, this Court always has the

ability and responsibility to determine its jurisdiction at any stage of the proceedings and

should address it before any other issue. See Crites v. Collins, 284 S.W.3d 839, 840 (Tex.

2009) (per curiam) (noting that jurisdictional questions must be addressed before merits).

RULE OF CIVIL PROCEDURE 306a(4)-(5)

       In the event that a party is not aware of the signing of a judgment within 20 days

of its signing, Rule 306a of the Texas Rules of Civil Procedure provides a mechanism for

a trial court to extend post-judgment deadlines if more than twenty but less than 90 days

have passed after the judgment was signed. See TEX. R. CIV. P. 306a. Upon the filing of a


In the Matter of the Marriage of Durham and Durham                                    Page 3
"sworn motion and notice," Rule 306a(4) allows a trial court to extend post-judgment

deadlines to the date on which a party "acquired actual knowledge of the signing" of the

judgment if the knowledge was gained more than twenty but less than ninety days after

the signing of the judgment. TEX. R. CIV. P. 306a(4)-(5). Amanda does not dispute that

Linwood did not receive notice within twenty days of the judgment or that the 306a

motion and notice were timely and sufficient. Rather, Amanda argues that the evidence

conclusively established that Linwood judicially admitted that he acquired actual

knowledge on March 17, 2019 because he stated in his sworn motion that he found out

from his aunt on March 17 that the divorce had been granted and that Amanda told him

the same when he called her that same day. Linwood's sworn motion further stated that

on March 18, 2019, he found out that the judgment had actually been signed by the trial

court on February 7, 2019 when his attorney contacted the court clerk.

       We review the trial court's decision concerning the date a party received actual

knowledge of the date the judgment was signed under the traditional legal and factual

sufficiency of the evidence standard of review. Texaco, Inc. v. Phan, 137 S.W.3d 763, 767-

68 (Tex. App.—Houston [1st Dist.] 2004, no pet.). When examining a legal-sufficiency

challenge, we review the evidence in the light most favorable to the challenged finding

and indulge every reasonable inference that would support it. City of Keller v. Wilson, 168

S.W.3d 802, 822 (Tex. 2005). When, as here, a party challenges legal sufficiency relative to

an adverse finding on which it did not bear the burden of proof, it must show that no


In the Matter of the Marriage of Durham and Durham                                    Page 4
evidence supports the finding. See Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d

194, 215 (Tex. 2011). When a party challenges factual sufficiency relative to an adverse

finding on which it did not bear the burden of proof, we consider all the evidence and

will set aside the finding only if the evidence supporting it is so weak or so against the

overwhelming weight of the evidence that the finding is clearly wrong and unjust. Mar.

Overseas Corp. v. Ellis, 971 S.W.2d 402, 406-07 (Tex. 1998). The trial court enjoys "great

latitude" with regard to the resolution of fact issues raised in the context of a Rule 306a

motion. See Texaco, Inc. v. Phan, 137 S.W.3d 763, 768 (Tex. App.—Houston [1st Dist.] 2004,

no pet.).

       No testimony was presented at the 306a hearing but the trial court did take judicial

notice of its file and contents. The trial court did not allow testimony but ruled on the

motion and the arguments of counsel only. 1 The trial court determined that Linwood

received actual notice of the signing of the judgment on March 18, 2019, which is

supported by some evidence in the sworn motion. We find that the trial court’s

determination that Linwood received actual notice on March 18, 2019 of the signing of

the judgment is not so against the weight of the evidence that it is clearly wrong and

unjust. The evidence was legally and factually sufficient for the trial court to have found

that, although Linwood found out on March 17, 2019 that the divorce had been granted,




1 Neither party objected to the lack of testimony or contends on appeal that the sworn motion does not
constitute evidence upon which the trial court could rule on the motion.
In the Matter of the Marriage of Durham and Durham                                              Page 5
he did not receive "actual notice of the signing" of the judgment until March 18, 2019,

when the attorney with whom he spoke verified with the clerk of the court that the decree

had been signed on February 7, 2019. Amanda did not present any controverting

evidence regarding what she told Linwood during their telephone call on March 17, 2019

regarding the signing of the judgment at the hearing on the 306a motion nor did she argue

to the trial court that the appropriate date should be March 17 rather than March 18.

Because we have found that the trial court's order pursuant to Rule 306a was supported

by legally and factually sufficient evidence, we find that the motion for new trial and

subsequent notice of appeal were timely filed and that we have jurisdiction over this

appeal.

SUFFICIENCY OF THE EVIDENCE

       In his first issue, Linwood complains that the trial court abused its discretion in

dividing the community estate because (1) there was no evidence as to the values of any

of the property awarded to either party and (2) the property was divided

disproportionally rather than in a manner that was just and right as required by Family

Code Section 7.001. See TEX. FAM. CODE ANN. § 7.001. In a divorce proceeding, the Family

Code requires the trial court to "order a division of the estate of the parties in a manner

that the court deems just and right, having due regard for the rights of each party and

any children of the marriage."2 TEX. FAM. CODE ANN. § 7.001. We review a trial court's



2No children were born or adopted of the marriage.
In the Matter of the Marriage of Durham and Durham                                   Page 6
division of property under an abuse of discretion standard. Bradshaw v. Bradshaw, 555

S.W.3d 539, 543 (Tex. 2018). A trial court abuses its discretion when it acts arbitrarily or

unreasonably or without reference to any guiding rules or principles. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).

       In order to determine whether a trial court abused its discretion because the

evidence was insufficient to support its decision, we consider: (1) whether the trial court

had sufficient evidence upon which to exercise its discretion; and (2) whether it erred in

its application of that discretion. Bush v. Bush, 336 S.W.3d 722, 729 (Tex. App.—Houston

[1st Dist.] 2010, no pet.). We conduct the sufficiency review using the appropriate

standards for legal and factual sufficiency when considering the first prong of the test.

Bush, 336 S.W.3d at 729. We then determine whether, based on the evidence presented at

trial, the trial court made a reasonable decision. In the Interest of S.T., 508 S.W.3d 482, 489

(Tex. App.—Fort Worth 2015, no pet.).

       In a suit for divorce, the petition may not be taken as confessed if the respondent

does not file an answer. TEX. FAM. CODE ANN. § 6.701. Thus, if a respondent in a divorce

case fails to answer, the petitioner still must present evidence to support the material

allegations in the petition. Vazquez v. Vazquez, 292 S.W.3d 80, 83-84 (Tex. App.—Houston

[14th Dist.] 2007, no pet.). Therefore, a default judgment of divorce is subject to an

evidentiary attack on appeal. Vazquez, 292 S.W.3d at 84.




In the Matter of the Marriage of Durham and Durham                                      Page 7
        The substantive portion of the reporter's record of the trial in this proceeding

including the trial court’s ruling is only eight pages long. Amanda testified about

individual vehicles and items of property that were separate property of her or Linwood,

and to several community property vehicles and a business that were to be awarded to

Linwood and the real property owned by the community estate that was to be awarded

to her. Although she testified that each spouse was to be awarded the assets in their

possession, including retirement, there was no evidence as to what those assets were.

Additionally, the trial court received no evidence regarding the value of any of the

community property, the separate property, or the marital estate as a whole. The court

also did not receive any evidence establishing the amount of the parties' liabilities.

Further, there was not any evidence that the proposed division of the assets and liabilities

that Amanda included in her proposed decree was just and right. This was not sufficient

evidence either for the trial court to make its own assessment of a just and right division

of the marital estate as required by Texas Family Code section 7.001 or for this court to

review that assessment. See In re Marriage of Brown, 187 S.W.3d 143, 148 (Tex. App.—Waco

2006, no pet.) The trial court abused its discretion in dividing the estate in the absence of

any evidence of value. See id. Accordingly, we sustain Linwood's first issue. 3 Because we



3 Amanda argues that because Linwood did not file a request for findings of fact or provide his own
valuation to the trial court to show that the trial court abused its discretion, he has forfeited his complaints
on appeal. However, Amanda has cited to no authority to support these arguments that applies in a no-
answer default proceeding. Further, findings of fact would not alter our conclusion that there was no
evidence before the trial court of valuation of the assets or liabilities because the trial court could not make
fact findings on evidence that was not presented to it.
In the Matter of the Marriage of Durham and Durham                                                        Page 8
have sustained Linwood's first issue and because Linwood did not seek review of his

second issue if his first issue was sustained, we do not need to address his second issue.

CONCLUSION

       Having found that the trial court abused its discretion in the division of the marital

estate, we reverse those portions of the divorce decree addressing the division of the

marital estate and remand the case to the trial court for further proceedings consistent

with this opinion. We affirm the decree in all other respects.




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Neill,* and
       Justice Johnson
       *(Justice Neill concurring without note)
Reversed and remanded in part
Opinion delivered and filed March 3, 2021
CV06




In the Matter of the Marriage of Durham and Durham                                     Page 9